Citation Nr: 1820089	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.

This current appeal comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

A travel board hearing took place in September 2015; a transcript is available in the record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Traumatic arthritis of the right knee is attributable to service.

2. Osteoarthritis of the left knee was not manifest during service or within one year of separation. Osteoarthritis is not related to service.



CONCLUSIONS OF LAW

1. Traumatic arthritis of the right knee was incurred in wartime service. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In accordance with the VCAA the Veteran was sent a compliant letter in June 2011 informing him of VA's duty to assist him in his claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(d). The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The VA has complied with its duty to assist in collecting all pertinent medical records. Additionally, the VA provided the Veteran with and examination in June 2011, and an addendum to the examination in May 2012.

At the September 2015 hearing the undersigned provided the Veteran with an explanation of what evidence is necessary for service connection claims, and left the record open for 60 days to allow the Veteran time to submit additional evidence. 38 C.F.R. § 3.103.

At this time neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159. The Veteran will not be prejudiced because of the Board's adjudication of the claims below.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 3.303(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Right Knee Disability

The service treatment records (STRs) contain multiple instances where the Veteran sought medical treatment for right knee issues. In June 1974 the Veteran complained of right knee pain and was treated with heat, an ace bandage, and light duty. In May 1976 he sought treatment after a fight; his right patella was tender to the touch and he was treated with heat and light duty. In January 1977 the Veteran slipped and fell, receiving a laceration on his right knee. STRs note he complained of a stiff knee and was treated with an ace bandage and heat.

In June 2011 the Veteran submitted an April 2011 record from a VA outpatient clinic in Honolulu, Hawaii. This record stated that he had osteoarthritis in both knees, and that his knee issues were likely due to service; no explanation for a nexus was given.

The Veteran was given a VA examination in June 2011 with an addendum opinion in December 2011 (received in May 2012, but referred to as December 2011 opinion). The exam noted that the Veteran's right knee pain is constant, has periods of instability, weakness, stiffness, swelling, and experiences episodes of dislocation or subluxation. It also states that the Veteran has not missed work due to his right knee pain in the twelve months prior to the exam. Additionally the examiner said the right knee was "normal," but then says the "right knee OA (osteoarthritis) is most likely cause or a result of fall in active duty." This inconsistency was clarified by addendum opinion provided in December 2011. The addendum states that the Veteran does not have osteoarthritis in his right knee, rather he has patellofemoral syndrome. Furthermore, the examiner says the patellofemoral syndrome is not due to service because his in-service injuries "were self-limited conditions and were not risk factors for developing patellofemoral syndrome." The examiner also notes that the Veteran has been reporting his right knee injury as "chronic" since 2005 after a baseball injury.

In September 2012, VA outpatient records were received. An exam in November 2004 reported the Veteran's right knee pain began about two years prior. Later, in a July 2005 outpatient exam, the Veteran says that his right knee was injured while playing baseball.

In June 2015 the Veteran submitted a letter from a VA doctor at the outpatient clinic in Honolulu. Dr. Y. says that the Veteran has degenerative arthritis in both knees and because of this and arthritis in other joints he is unable to push, lift, pull, or carry more than 15 pounds.

At the hearing in September 2015 the Veteran claims his right knee was always sore, but he did not want to say anything during service. The Veteran also says he gets shots every six months to help loosen his right knee and that he uses a cane sometimes to get around. During the hearing the Veteran's representative addressed the two differing opinions regarding his right knee and simply said "one doctor did his homework, the other one didn't . . . ." and asked the record be held open for sixty days for additional evidence. No additional evidence has been received.

The Veteran made several visits during service for right knee injuries that included issues with his patella and edema.  The post-service medical findings demonstrate pathology consistent with residuals of trauma, traumatic arthritis.  The Board will grant service connection based on evidence of in-service injuries, the April 2011 VA outpatient records attributing arthritis to service, the original VA examiner's opinion from June 2011 stating the Veteran has arthritis, and the June 2015 VA outpatient records also diagnosing the Veteran with arthritis.  Since the only basis for the grant is as a residual of trauma, service connection is granted for traumatic arthritis.

B. Left Knee Disability

There are no mentions of treatment for left knee pain during service. All STRs are silent regarding any left knee issues.

Attached to the Veteran's June 2011 service connection claim is an April 2011 VA outpatient note that says the Veteran's left knee issue is "likely connected to injury sustained many years ago while in service." The specific injury is not mentioned, and no additional explanation is provided.

The Veteran received a VA examination in June 2011 that diagnosed osteoarthritis in his left patella.

In September 2012, VA received outpatient records. One of the records from November 2004 stated "Pt has had L knee pain for the past 6 years. He thinks it was from his excessive exercise in the past. 3 years ago, he had debridement surgery to his L knee osteoarthritis." A January 2001 outpatient note mentions the Veteran had left knee surgery sometime in 2000.

A note was submitted in June 2015, from a Dr. Y, that said the Veteran had arthritis in both knees. However, this note does not make any mention of the left knee disability being service related.

At the hearing in September 2015, the Veteran was asked if his left knee ever bothered him in service and he answered it did not. He was also asked why he believed his left knee disability was service related and responded that he just felt like it might be and that he possibly blocked any issues from his mind while in service.

Here, left knee pathology was not noted during service or within one year of separation. In fact, the Veteran testified that he did not have left knee complaints during service. Rather, left knee pathology was first manifest long after service and was attributed to a post-service event. More specifically, left knee arthritis was not noted during service or within one year of separation. He did not have a characteristic manifestation sufficient to identify any left knee disease and he has not asserted continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

The Board is aware of a statement from a VA clinic attributing arthritis of each knee to service. However, the statement lacks reasoning and a factual foundation as to the left knee. We accord this statement little value when compared to the contemporaneous record, the lay evidence and the post-service treatment records. The preponderance of the evidence is against the claim and there is no doubt to be resolved.



ORDER

Service connection for a right knee traumatic arthritis is granted.

Service connection for a left knee disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


